NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SAN FRANCISCO AESTHETICS AND                     No. 09-17005
LASER MEDICINE INCORPORATED;
JEANNIE TSAI, M.D.,                              D.C. No. 3:07-cv-05170-EDL

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

THE PRESIDIO TRUST; DANIELLE
MCKINNEY; ERIN MAGAGNA,

              Defendants - Appellees.



SAN FRANCISCO AESTHETICS AND                     No. 10-17607
LASER MEDICINE INCORPORATED;
JEANNIE TSAI, M.D.,                              D.C. No. 3:07-cv-05170-EDL

              Plaintiffs - Appellants,

  v.

THE PRESIDIO TRUST; DANIELLE
MCKINNEY; ERIN MAGAGNA,

              Defendants - Appellees.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding

                      Argued and Submitted October 14, 2011
                            San Francisco, California

Before: THOMAS and MURGUIA, Circuit Judges, and HUFF, District Judge.**

      San Francisco Aesthetics and Laser Medicine, Inc. and Dr. Jeannie Tsai

appeal the district court’s judgment enforcing a settlement agreement. We affirm.

Because the parties are familiar with the history of the cases, we need not recount it

here. We have jurisdiction under 28 U.S.C. § 1291 and consider the issues

presented in both cases. See Litchfield v. Spielberg, 736 F.2d 1352, 1355 (9th Cir.

1984) (“An appeal from a final judgment draws in question all earlier, non-final

orders and rulings which produced the judgment.”).

                                          I

      We review a district court’s decision to enforce a settlement agreement for

abuse of discretion. Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002).

The district court did not abuse its discretion in enforcing the settlement by

entering judgment in accordance with the terms of the Amended Stipulated

Judgment. When parties orally settle a dispute in open court, the terms of their

written agreement need not be “fully spelled out at the settlement hearing” so long

       **
            The Honorable Marilyn L. Huff, District Judge for the U.S. District
Court for Southern California, San Diego, sitting by designation.
as they are “in full accord with the terms of agreement stated in open court.” Id. at

1139.

        Here, where the parties could not distill their oral settlement into a written

agreement, the district court adopted most of The Presidio Trust’s written proposed

stipulated judgment because it “accurately reflect[ed] the substance of the parties’

settlement agreement as orally recorded.” Report and Recommendation re Motion

and Cross Motion to Enforce Settlement Agreement at 10, San Francisco

Aesthetics v. The Presidio Trust, No. CV 07-05170 (N.D.Cal. June 3, 2009);

Judgment, San Francisco Aesthetics v. The Presidio Trust, No. CV 07-05170

(N.D.Cal. Aug. 14, 2009).

        Under our deferential standard of review, and considering the record as a

whole, we conclude that the district court did not abuse its discretion in

determining that the Amended Stipulated Judgment was in accord with the terms of

the parties’ oral settlement agreement.

                                            II

        The district court did not abuse its discretion in calculating the amount due

under the Amended Stipulated Judgment. The settlement agreement provided that

the court would resolve any dispute over the calculation of the amount due. In

calculating this amount, the court determined that The Presidio Trust did not waive


                                           -3-
its damages claims. Several provisions in the Amended Stipulated Judgment

support this finding. The court also determined that The Presidio Trust was

entitled to collect late payment penalties and interest. This was also permitted

under the Amended Stipulated Judgment and authorized by law. See 36 C.F.R. §

1011.5(a)(2).

      San Francisco Aesthetics contends that late payments and default interest are

illegal under California law. However, under the federal enclave doctrine,

California law is inapplicable in this case because it is inconsistent with federal

law. James Stewart & Co. v. Sadrakula, 309 U.S. 94, 99-100 (1940).



      AFFIRMED.




                                          -4-